Exhibit 10.2
CONSULTING AGREEMENT


This Consulting Agreement (the “Agreement”) is made effective as of December 1,
2020 (the “Effective Date”), by and between Brickell Biotech, Inc., a Delaware
corporation, with its principal place of business being 5777 Central Avenue,
Suite 102, Boulder, CO 80301 (the “Company”) and Danforth Advisors, LLC, a
Massachusetts limited liability corporation, with its principal place of
business being 91 Middle Road, Southborough, MA 01772 (“Danforth”). The Company
and Danforth are herein sometimes referred to individually as a “Party” and
collectively as the “Parties.”


WHEREAS, the Company is a clinical-stage pharmaceutical company focused on
developing innovative and differentiated prescription therapeutics for the
treatment of debilitating skin and other diseases; and


WHEREAS, Danforth has expertise in financial and corporate operations and
strategy; and


WHEREAS, Danforth desires to serve as an independent consultant for the purpose
of providing the Company with certain strategic and financial advice and support
services, as more fully described in Exhibit A attached hereto, (the
"Services"); and


WHEREAS, the Company wishes to engage Danforth on the terms and conditions set
forth
herein.


NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties agree
and covenant to each other as follows.


1.Services of Consultant. Danforth will provide the Services to the Company. The
Services are more fully described in Exhibit A attached hereto. Danforth and the
Company will review the Services on a monthly basis to prioritize and implement
the tasks listed on Exhibit A, based upon the Company’s needs.


2.Compensation for Services. In full consideration of Danforth’s complete,
prompt and faithful performance of the Services as determined by Company, the
Company shall pay Danforth the consulting fee as described in Exhibit A (the
“Consulting Fee”). Danforth shall invoice the Company for Services rendered on a
monthly calendar basis, and such invoice will be paid by Company within thirty
(30) calendar days of receipt. Upon termination of this Agreement pursuant to
Section 3, no compensation or benefits of any kind including as described in
this Section 2 shall be owed by Company or payable or issuable by it to Danforth
after the effective date of such termination, except that Company shall be
responsible for paying as required herein for any Services properly performed by
Danforth prior to the effective date of termination of the Agreement. In
addition, the Company shall reimburse Danforth for actual and reasonable
out-of-pocket business expenses, including but not limited to travel and
parking, incurred by Danforth in performing the Services hereunder, upon
submission by Danforth of supporting documentation reasonably acceptable to the
Company, noting specifically that any airfare
1




--------------------------------------------------------------------------------



incurred as part of the Services shall be only by economy class unless approved
in writing in advance by the Company. Furthermore, any such accrued expenses in
any given three
(3) month period that exceed $1,000 shall be submitted to the Company for its
prior written approval.
All Danforth invoices and billing matters shall be addressed to: Company
Accounts Payable Contact:    Jose Breton
Chief Accounting Officer jbreton@brickellbio.com (720) 505-4755
5777 Central Avenue, Boulder, CO 80301 All Company payments and billing
inquiries shall be addressed to:
Danforth Accounting:    Betsy Sherr bsherr@danforthadvisors.com (508) 277-0031
Danforth Advisors PO Box 335
Southborough, MA 01772


3.Term and Termination. The term of this Agreement will commence on the
Effective Date and will continue until such time as either Party gives notice of
termination pursuant to this Section 3 (the “Term”). The Agreement may be
terminated by either Party hereto: (a) with Cause (as defined below), upon
thirty (30) calendar days’ prior written notice to the other Party; or (b)
without cause upon sixty (60) calendar days’ prior written notice to the other
Party. For purposes of Section 3, “Cause” shall include: (i) a material breach
of the terms of this Agreement which is not cured by the defaulting Party within
thirty (30) calendar days of written notice by the other Party of such default
or (ii) the commission of any illegal act, including but not limited to fraud
and/or embezzlement, or deliberate disregard of a rule or policy of the Company.


4.Time Commitment. Danforth will assign its staff appropriately and devote such
adequate time as necessary to perform the Services under this Agreement as may
reasonably be required.


5.Place of Performance. Danforth will perform the Services at such locations in
which the Company and Danforth may mutually agree. Danforth will not, without
the prior written consent of the Company, perform any of the Services at any
facility or in any manner that might give anyone other than the Company any
rights to or allow for disclosure of any Confidential Information (as defined
below) or the work product produced by Danforth hereunder for the Company’s sole
and exclusive benefit.


6.Compliance with Law, Policies and Guidelines. Danforth represents and warrants
that it will perform the Services in accordance with all applicable laws as well
as any rules or policies adopted by the Company that the Company discloses in
writing to Danforth.
2




--------------------------------------------------------------------------------





7.Confidential Information. Danforth acknowledges and agrees that during the
course of performing the Services, the Company may furnish, disclose or
otherwise make available to Danforth the Company’s proprietary information,
including but not limited to material(s) of any kind or type, compilations,
research & development, data, formulae, models, patent or other intellectual
property rights, procedures, processes, business plans and information,
regulatory and legal matters, clinical operations, financial and accounting, and
tax, matters involving the Company’s board of directors, investors and
investment information, capital raises(s) and other funding projects, banking,
contracts and other agreements, business development, public relations,
corporate affairs, manufacturing, supply and cmc, projections, protocols,
results of experimentation and testing, specifications, strategies and
techniques, and all tangible and intangible embodiments thereof of any kind
whatsoever (including but not limited to any apparatus, samples, biological or
chemical materials, animals, cells, compositions, documents, drawings,
machinery, patent or other intellectual property applications, records and
reports), which are owned or controlled by the Company and either is marked or
designated as confidential at the time of disclosure or which by its nature
would be understood by a reasonable person to be proprietary, non-public and/or
confidential (collectively the “Confidential Information"). Moreover,
Confidential Information shall include any other document or information
(whether of Company or of any third party with whom or which Company has an
agreement or relationship concerning the confidentiality and protection of
information) which comes into Danforth’s possession as a result of this
Agreement. Danforth acknowledges that Confidential Information or any part
thereof is the sole and exclusive property of the Company and shall not be
disclosed by or for Danforth to any third party without Danforth first obtaining
written consent to do so by the Company. Danforth further agrees to take all
practical steps to ensure that Confidential Information, and any part thereof,
shall not be disclosed or issued to Danforth’s affiliates, agents,
representatives or employees, except on like terms of confidentiality signed by
such person(s) with Danforth. The above provisions of confidentiality shall
apply for a period of seven (7) years, calculated from the Effective Date. The
Company agrees to permit the use of its name and logo in a roster of Danforth
clients, which may appear on the Danforth website and in its marketing
materials.


Confidential Information shall not include any information that, as evidenced by
written records or other tangible demonstration by Danforth, (a) was known
rightfully by Danforth without restriction before receipt from Company, (b) is
disclosed rightfully to Danforth by a third party without restriction, (c) is or
becomes generally known to the public without violation of this Agreement by
Danforth, (d) is developed independently by Danforth without reliance on such
information, or (e) is released from a confidential status through mutual
written agreement by the rightful parties.


The restrictions set forth immediately above will not prevent Danforth from
complying with any law, regulation, court order or other legal requirement that
purports to compel disclosure of any Confidential Information. Danforth will
notify Company immediately in writing, where legally permissible, upon learning
of any such compelled disclosure and provide all relevant details, and cooperate
with Company in the exercise of Company’s


3




--------------------------------------------------------------------------------



right to protect the confidentiality of the Confidential Information before any
judicial authority or governmental agency.


Upon Company’s written request, Danforth shall promptly return to Company (but
in no event later than five (5) business days after receipt of such request) all
originals and copies of any Confidential Information received by Danforth from
Company hereunder and destroy all information, records and materials developed
therefrom, except that Danforth may retain one copy of the Confidential
Information in its archive only for use in complying with its ongoing
obligations to Company.


8.Intellectual Property. Danforth agrees that all ideas, work product, reports,
analyses, inventions, discoveries, creations, manuscripts, properties,
innovations, improvements, know-how, designs, developments, apparatus,
techniques, methods, and formulae that Danforth conceives, makes, develops or
improves as a result of performing the Services, whether or not reduced to
practice, and whether or not patentable, alone or in conjunction with any other
party and whether or not at the request or upon the suggestion of the Company
(all of the foregoing being hereafter collectively referred to as the
“Inventions”) shall be the sole and exclusive property of the Company.


Danforth hereby agrees in consideration of the Company’s agreement to engage
Danforth and pay compensation for the Services rendered to the Company and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, that Danforth shall not, without the prior written consent
of the Company, directly or indirectly, consult for, or become an employee of,
any company which conducts business in the Field of Interest anywhere in the
world. As used herein, the term “Field of Interest” shall mean the research,
development, manufacture and/or sale of the products resulting from the
Company’s technology and/or licensed rights, including but not limited to
treating or preventing hyperhidrosis and the Covid-19 virus. The limitations on
competition contained in this Section 8 shall continue during the time that
Danforth performs any Services for the Company, and for a period of three months
following the termination of any such Services that Danforth performs for the
Company. If any part of this Section should be determined by a court of
competent jurisdiction to be unreasonable or unenforceable in duration,
geographic area, or scope, then this Section 8 is intended to and shall extend
only for such period of time, in such area and with respect to such activity as
is determined to be reasonable and/or lawful. Except as expressly provided
herein, nothing in this Agreement shall preclude Danforth from consulting for or
being employed by any other person or entity.


9.Non-Solicitation. Danforth represents and warrants that all personnel
representing Danforth are employees or contracted agents of Danforth.
Accordingly, during the Term of this Agreement they are not retainable as
employees or contractors by the Company and the Company hereby agrees not to
solicit, hire or retain their services as long as this Agreement remains in
effect and for one (1) year thereafter. Should the Company violate this
restriction, it agrees to pay Danforth liquidated damages equal to thirty
percent (30%) of the current year of the applicable Danforth employee’s (or
contracted agent’s) starting annual base salary , plus Danforth’s reasonable
attorneys’ fees and costs incurred in enforcing this Agreement should the
Company fail or refuse to pay the liquidated damages
4




--------------------------------------------------------------------------------



amount in full within thirty (30) calendar days following its non-compliance
with this Section 9. If the Company were to violate Section 9 involving more
than one employee or contracted agent of Danforth, then the liquidated damages
hereunder shall be applied to each affected employee and/or agent. Danforth
agrees that the liquidated damages provided hereunder fully and adequately
compensate Danforth for its loss from non-compliance by the Company with this
Section 9 and as such that it is entitled to no other form of compensation or
damages or any other relief for noncompliance with Section 9 other than said
liquidated damages.


10.No Implied Warranty. Except for any express warranties stated herein, the
Services are provided by and for Danforth on an "as is" basis, and the Company
disclaims any and all other warranties, conditions, or representations (express,
implied, oral or written) relating to the Services or any part thereof. Further,
in performing the Services, Danforth is not engaged to disclose to anyone
illegal acts, including fraud or defalcations, which may have taken place,
except as may be required by applicable law. The foregoing notwithstanding,
Danforth will promptly notify the Company if Danforth becomes aware of any such
illegal acts during the performance of the Services. Because the Services do not
constitute an examination in accordance with standards established by the
American Institute of Certified Public Accountants (the “AICPA”), Danforth is
precluded from expressing an opinion as to whether financial statements provided
by the Company are in conformity with generally accepted accounting principles
or any other standards or guidelines promulgated by the AICPA, or whether the
underlying financial and other data provide a reasonable basis for the
statements.


11.Indemnification.


A.The Company shall defend, indemnify and hold harmless Danforth from and
against losses, costs, expenses, claims, damages and/or other liabilities,
including but not limited to costs of litigation and reasonable attorney fees
(collectively “Claims”) to the extent those Claims relate to, arise out of, or
are incurred in connection with the gross negligence or willful misconduct by
Company sustained or caused by the Company’s performance of this Agreement or a
material breach by the Company of the Agreement; provided, however, that
Danforth shall not be indemnified for Claims to the extent due to or arising out
of the gross negligence or willful misconduct by Danforth or a material breach
by Danforth of the Agreement.


B.Danforth shall indemnify and hold harmless the Company from and against Claims
to the extent those Claims relate to, arise out of, or are incurred in
connection with the performance of the Services or the engagement of Danforth by
the Company or a material breach by Danforth of the Agreement or the gross
negligence or willful misconduct by Danforth sustained or caused by Danforth’s
performance of this Agreement; provided, however, that the Company shall not be
indemnified for Claims to the extent due to or arising out of the gross
negligence or willful misconduct by the Company or a material breach by the
Company of the Agreement.


5




--------------------------------------------------------------------------------



C.Each Party shall promptly notify the other of any Claim being made against it
that would be covered by this Section 11 on Indemnification and shall cooperate
with the Party being indemnified in the defense of such Claim(s).


12.Independent Contractor. Danforth is not, nor shall Danforth be deemed to be
at any time during the Term of this Agreement, an employee of the Company, nor
shall any Danforth employee or contracted agent used by Danforth to provide
Services hereunder, and therefore Danforth shall not be entitled to any benefits
provided by the Company to the Company’s employees, if applicable. Danforth’s
status and relationship with the Company shall be that of an independent
contractor and consultant. Danforth shall not state or imply, directly or
indirectly, that Danforth is empowered to bind the Company without the Company's
prior written consent. Nothing herein shall create, expressly or by implication,
a partnership, joint venture or other association between the Parties. Danforth
will be solely responsible for payment of all charges and taxes arising from its
relationship to the Company as a consultant.


13.Records. Upon termination of Danforth’s relationship with the Company,
Danforth shall promptly deliver, or as applicable, assign to the Company any
property or Confidential Information of the Company relating to the Services
which may be in Danforth’s possession and/or control including but not limited
to products, project plans, materials, memoranda, notes, records, reports,
laboratory notebooks, or other documents or photocopies, Inventions, and any
associated information stored using electronic mediaum


14.Notices. Any notice under this Agreement shall be in writing (except in the
case of verbal communications and teleconferences updating either Party as to
the status of the Services hereunder) and shall be deemed delivered upon
personal delivery, or by e-mail if accompanied by documented confirmed
return/read e-mail receipt, and/or upon one (1) business day after being sent
via a reputable nationwide overnight courier service or two
(2) business days after deposit in the U.S. postal mail, or on the next business
day following transmittal via facsimile and confirmation of transmission on the
transmission documentation. Notices under this Agreement shall be sent to the
following representatives of the Parties:


If to the Company:


Name:    Robert Brown
Title:    CEO
Address:    5777 Central Avenue, Suite 102, Boulder, CO 80301
Phone:    (720) 505-4755
E-mail:    rbrown@brickellbio.com; AND


Name:    Andrew Sklawer
Title:    COO
Address:    5777 Central Avenue, Suite 102, Boulder, CO 80301
Phone:    (305) 582-4657
E-mail:    asklawer@brickellbio.com


6




--------------------------------------------------------------------------------



If to Danforth:


Name:    Gregg Beloff
Title:    Managing Director
Address:    91 Middle Road Southborough, MA 01772
Phone:    (617) 686-7679
E-mail:    gbeloff@danforthadvisors.com


15.Assignment and Successors. This Agreement may not be assigned by a Party
without the consent of the other which consent shall not be unreasonably
withheld, except that each Party may assign this Agreement and the rights,
obligations and interests of such Party, in whole or in part, to any of its
Affiliates, to any purchaser of all or substantially all of its assets, or to
any successor corporation resulting from any merger or consolidation of such
Party with or into such corporation, and if done shall notify promptly the other
Party of such assignment and its accompanying details as may be relevant to this
Agreement.


16.Force Majeure. Neither Party shall be liable for failure of or delay in
performing obligations set forth in this Agreement, and neither shall be deemed
in breach of its obligations, if such failure or delay is due to natural
disasters or any causes beyond the reasonable control of either Party, whether
foreseen or not. In the event of such force majeure, the Party affected thereby
shall immediately use reasonable efforts to mitigate, cure or overcome the same
and resume performance of its obligations hereunder as soon as possible. Any
Party claiming a force majeure event affecting its obligations or ability to
perform under the Agreement shall immediately notify in writing the other Party
of such event(s), the reason for the event(s) and qualification as such an event
hereunder, and the actions being taken by that Party to mitigate and remedy said
force majeure. If after a reasonable attempt has been made by the Party claiming
force majeure to mitigate, overcome or cure the force majeure event as it
affects that Party’s performance hereunder and the force majeure still
continues, where such reasonable attempt shall not last more than thirty (30)
calendar days, the other Party may terminate the Agreement immediately.


17.Headings. The Section headings are intended for convenience of reference only
and are not intended to be a part of or to affect the meaning or interpretation
of this Agreement.


18.Integration; Severability. This Agreement shall supersede any and all other
agreements and understandings between the Parties with respect to the same. If
any provision of this Agreement is or becomes invalid or is ruled invalid by any
court of competent jurisdiction or is deemed unenforceable, it is the intention
of the Parties that the remainder of the Agreement shall not be affected.


19.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware, excluding choice of law
principles. The Parties agree that any action or proceeding arising out of or
related in any way to this Agreement shall be brought solely in a Federal or
State court of competent jurisdiction sitting in the state of Delaware.
7




--------------------------------------------------------------------------------



20.Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one
agreement.


Upon being fully executed by the Parties below, this Agreement shall become
effective as of the Effective Date.

DANFORTH ADVISORS, LLCBRICKELL BIOTECH, INC.By:/s/ Chris ConnorsBy:/s/ Andrew
Sklawer
Print Name: Chris Connors
Print Name: Andrew Sklawer
Title: President
Title: Chief Operating Officer
Date: November 20, 2020
Date: November 20, 2020

8




--------------------------------------------------------------------------------



EXHIBIT A


Description of Services and Schedule of Fees


Danforth will perform finance and accounting functions which are necessary to
support the management and operations of the Company as a publicly traded
company listed on the Nasdaq, and other functions as mutually agreed to, certain
of which are set forth below.
The engagement will be staffed initially by Bert Marchio, CFO at $350 per hour.
Bert Marchio resides in Massachusetts but will commute and provide Services
on-site at the Company’s Boulder, Colorado location for a minimum of one week
per month.The Company either will pay directly, or reimburse Danforth, for Mr.
Marchio’s commuting expenses to provide the Services, as follows: the Company
will pay for actual costs for economy airfare only, and for hotel accommodations
in Boulder, Colorado of the Company’s choosing, as well as taxi or its
equivalent, or rental car, and meals while engaged in the Services.
Danforth financial management and oversight Services include equity/cap table
management, GAAP financial reporting, audit and tax coordination, contract
management and oversight, financial modeling, budgets and forecasts, investor
relations and board communication. In addition, Danforth’s Services include day
to day accounting and HR support including treasury, cash management and bank
reconciliations, accounts receivable and accounts payable, journal entries and
monthly financial statement preparation, payroll, HR and benefits
administration, organize and maintain corporate records, streamlining of
accounting procedures, systems and controls and other related activities.
Danforth agrees not to staff personnel or contracted agents to perform Services
hereunder without obtaining prior written approval from the Company that it
agrees the qulaifications of the person(s) meet the Company’s needs.
To the extent other Danforth personnel (or contracted agents) may be used, the
following will apply:
Senior Advisor Services ($450/hour):
•Participate in longer-term strategic planning process
•Participate in financing activities, including additional capital raises and/or
debt and equity restructurings.
•Oversee the finance and accounting functions, including the Danforth engagement
team
•Board, Audit, Compensation, and Corporate Governance committee meeting
preparation, support and attendance


CFO Services ($375/hour):


•Participate in longer-term strategic planning process
•Participate in financing activities, including additional capital raises and/or
debt and equity restructurings
•Oversee the finance and accounting functions, including the Danforth engagement
team
9




--------------------------------------------------------------------------------



•Board, Audit, Compensation, and Corporate Governance committee meeting
preparation, support and attendance
•Insider Trading and blackout period monitoring and oversight in collaboration
with the Legal department
•Provide finance support for operational planning
•Participate in supplier contract negotiation and cost reduction planning
•Assist with corporate and business development/licensing initiatives
•Perform financial modeling, planning and analysis
•Strategic opportunity assessment
•Stock option plan management
•Capitalization table management
•Insurance negotiations, oversight and strategy
•SEC filings, FINRA and other responses to SEC and Nasdaq, other filings and
activities required by law for a publicly traded company


Senior Director ($335/hour):


•Review financial statements, and prepare reporting packages for investors, and
the Board of Directors
•Prepare financial statement disclosures and SEC filings
•Prepare for and manage financial statement audit
•Review systems of internal control, processes and SOPS to identify areas for
risk management and improvement
•Systems implementation
•Prepare detailed financial analyses, including forecasts, budgets, waterfall,
etc.
•Analyze capital structure and cash/financing needs
•Update and manage capitalization table
•Account for and manage stock option grants, including oversight of the 409(a)
valuation


Manager Services ($185/hour):


•Maintain an appropriate accounting system and general ledger, likely on
QuickBooks
•Regular bookkeeping and accounting activities--- monthly close, monthly
reporting, and general financial administration
•Establish and perform procedures for setting up new vendors (contracts, W-9s)
and paying monthly invoices; manage payables and cash disbursements
•Reconcile cash accounts, track cash usage and prepare cash flow projections


10




--------------------------------------------------------------------------------



•Establish reporting template and perform monthly reporting (internal and
external)
•Establish/maintain internal controls
•Work with the Company management team to prepare operating plans and budgets
•Input of budget in QuickBooks for variance analysis
•Manage insurance and banking
•Establish and manage payroll and employee benefits
•Monthly payroll/benefits administration (if applicable)
•Update and manage the Company’s capitalization table
•Financing, audit, budget, payroll/workers comp set up or other special
project(s), as required and requested
•Provide support for fundraising initiatives
•Assist with tax returns, as appropriate


Consultant Services ($125/hour):


•Manage the entire purchasing and accounts payables process
•Process payroll and related benefits
•Record month end journal entries
•Prepare month end account reconciliations
•Assist with special projects and compliance (audit, tax, 1099s, etc.)
11

